PER Curiam.
The applicant’s petition for a writ of habeas corpus was denied by Chief Judge John B. Gontrum of the Circuit Court *647‘for Baltimore County on November 7, 1957, after a hearing held on that date. His petition for leave to appeal was not filed until December 27, 1957, on which day an undated communication from the applicant postmarked December 25, 1957, was received by the Chief Judge of this Court. This document was entitled “Immediate Motion for Declaratory Judgment”. It was not designated as an application for leave to appeal, but it was apparently intended as such and the applicant was promptly so informed, and was also advised that it could not be determined from his application, which did not give the date of the order of remand to the custody of the Warden, whether it was or was not filed in time.
Since it now appears that it was not filed within thirty days from the date of denial of the petition, it is clear that it was not filed in time. Its allegations were, however, examined. The only one which might seem to call for special comment in such circumstances is that the two-year sentence imposed for his offense exceeded the maximum authorized sentence therefor, which was eighteen months. This contention was well founded, and we are informed by both the applicant and the Assistant Attorney General handling this matter that the sentence has been corrected since the filing of this application.

Application denied, with costs.